DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on March 31, 2020.  Claims 5-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  
Concerning claim 5, line 21 of the claim recites the limitation of “so that the expanded prosthesis fills the aneurysm”.  The claim lacks antecedent basis for the limitation of “the aneurysm” in the claim, but given this is merely a minor informality, it does not rise to the level of a rejection.
Concerning claim 12, line 2 of the claim recites the phrase “configured to tach to the prothesis”, wherein “tach” appears to be a misspelling of the word “tack”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-9, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal (US 2013/0289690) in view of Chanduszko (US 2008/0294267).
Concerning claim 5, the Thapliyal prior art reference teaches a system for treating tissue at a treatment site in a body lumen, the system comprising: a personalized self-expanding prosthesis (Figure 3C-I; 306) having a collapsed configuration ([¶ 0056]), and an expanded configuration in which an outer surface of the prosthesis is personalized to have contours that match contours of an inner wall of the treatment site (Figure 3I; 306); and a retractable sheath disposed over and constraining the self-expanding prosthesis (Figure 4C; 403), wherein the self-expanding prosthesis is disposed in the retractable sheath in the collapsed configuration, wherein the self-expanding prosthesis and retractable sheath are capable of being positioned superior to the treatment site (Figure 4C); and wherein progressive retraction of the sheath away from the self-expanding prosthesis allows the prosthesis to progressively self-expand to the expanded configuration from a first end portion of the prosthesis to a second end portion of the prosthesis opposite the first end portion (Figure 4D-4F) wherein the contours of the prosthesis are capable of being misaligned axially and rotationally with the contours of the inner wall of the treatment site depending on the specific positioning of the prosthesis relative to the treatment site; and wherein the prosthesis self-expands to the expanded configuration as the prosthesis is moved axially toward the treatment site so that the contours of the prosthesis are rotationally and axially aligned with the contours of the inner wall of the treatment site (Figure 4E), and wherein the prosthesis in the expanded configuration is sized and shaped to match the contours of the inner wall of the aneurysm so that the expanded prosthesis fills an aneurysm (Figure 4F; 406, AA), but it does not specifically teach the self-expanded prosthesis being disposed in the retractable sheath in a rotationally twisted configuration, wherein the prosthesis untwists from the rotationally twisted configuration to the expanded configuration as the prosthesis is moved axially toward the treatment site.
However, the Chandusko reference teaches a system for treating tissue at a treatment site in a body lumen, the system comprising a self-expanded prosthesis (Figure 6; 600), a retractable sheath disposed over and constraining the self-expanding prosthesis (Figure 8; 120), wherein the self-expanding prosthesis is disposed in the retractable sheath in a collapsed configuration and in a rotationally twisted configuration ([¶ 0051-0052]), and wherein the prosthesis self-expands and untwists from the rotationally twisted configuration to an expanded configuration as the prosthesis is moved axially toward the treatment site ([¶ 0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the self-expanded prosthesis of the Thapliyal reference be modified to include a rotationally twisted configuration when disposed in the retractable sheath, and to have the prosthesis untwist from the rotationally twisted configuration to the expanded configuration as the prosthesis is moved axially toward the treatment site as in the Chanduszko reference to allow the prosthesis to have superior deployment characteristics and a reduced profile (Chanduszko; [¶ 0051]).
Concerning claim 6, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the Thapliyal reference further teaches the prosthesis being configured to self-expand when the prosthesis is disposed in the treatment site (Figures 4D-4F).
Concerning claim 7, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the Thapliyal reference further teaches the prosthesis being configured to self-expand when a portion of the prosthesis extends beyond the treatment site (Figure 4D).
Concerning claim 8, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the Thapliyal reference further teaches the prosthesis being configured to progressively self-expand in the treatment site as the prosthesis is moved toward the treatment site (Figures 4D&E).
Concerning claim 9, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the Thapliyal reference further teaches the prosthesis being configured to progressively self-expand, such that the first end portion is fully expanded while the second end portion remains constrained by the sheath (Figure 4E).
Concerning claim 14, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the prosthesis would be biased to twist in a pre-determined direction based on the twisting method described in the Chanduszko reference (Chanduszko; [¶ 0051]).
Concerning claim 16, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the Thapliyal reference further teaches the prosthesis being formed with one or more filaments twisted with one another to form a directional pattern in the prosthesis ([¶ 0017]).
Concerning claim 17, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the prosthesis is capable of self-orienting with sufficient force to overcome static friction between the prosthesis engaged with tissue in the treatment site depending on the specific environmental conditions within the vessel and the specific orientation in which the prosthesis is placed.
Concerning claim 18, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the Thapliyal reference further teaches that the prosthesis may include one or more lateral apertures in the prosthesis (Figure 9; 710), the one or more lateral apertures sized to match one or more ostia along the treatment site (Figure 9; R), and wherein the one or more lateral apertures are capable of aligning with one or more of the ostia after self-orienting of the prosthesis, and wherein a location of the one or more lateral apertures is based on one or more images of the treatment site ([¶ 0065]).
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal (US 2013/0289690) in view of Chanduszko (US 2008/0294267) as applied to claims 5-9, 14, and 16-18 above, and further in view of Jeon et al. (US 2014/0343683, hereinafter Jeon).
Concerning claims 10 and 11, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, but does not specifically teach one or more actuation elements coupled to a proximal portion or a distal portion of the prosthesis.
However, the Jeon reference teaches a prosthesis device similar to that of the Thapliyal and Chanduszko references, wherein the prosthesis includes one or more actuation elements comprising one or more wires coupled to the proximal portion and a distal portion of the prosthesis (Figure 1; 13), wherein the one or more actuation elements are configured to pull the prosthesis ([¶ 0051]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the prosthesis of the Thapliyal and Chanduszko combination include the actuation elements of the Jeon reference to provide a method of correcting the position of the prosthesis once deployed (Jeon; [¶ 0051]).
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal (US 2013/0289690) in view of Chanduszko (US 2008/0294267) as applied to claims 5-9, 14, and 16-18 above, and further in view of Mayberry et al. (US 2009/0259298, hereinafter Mayberry).
Concerning claims 12 and 13, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, but does not teach an expandable member disposed under the prosthesis, the expandable member configured to tack the prosthesis into the treatment site.
However, the Mayberry reference teaches a system for treating tissue at a treatment site in a body lumen similar to that of the Thapliyal and Chanduszko references, wherein the system includes a self-expanding prosthesis (Figure 1A; 50) and a retractable sheath disposed over and constraining the self-expanding prosthesis (Figure 2; 128), wherein progressive retraction of the sheath away from the self-expanding prosthesis allows the prosthesis to progressively self-expand to an expanded configuration from a collapsed configuration ([¶ 0064]), wherein the system further teaches an expandable member in the form of a balloon, which may be disposed under the prosthesis, and is configured to tack the prosthesis into the treatment site ([¶ 0144]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Thaplyial and Chanduszko combination include the balloon dilation catheter of the Mayberry reference to allow for the re-expansion of a portion of the prosthesis or to perform other touch up procedures (Mayberry; [¶ 0144]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal (US 2013/0289690) in view of Chanduszko (US 2008/0294267) as applied to claims 5-9, 14, and 16-18 above, and further in view of Ledergerber (US 2003/0216803).
Concerning claim 15, the combination of the Thapliyal and Chanduszko references as discussed above teaches the system of claim 5, wherein the device includes an inner surface and an outer surface, but does not teach the inner surface being substantially smooth and the outer surface being textured.
However, the Ledergerber reference teaches a stent-graft, which is in the same field of endeavor as the prostheses of the Thapliyal and Chanduszko references, wherein the reference teaches that the prosthesis may include a smooth inner surface and a textured outer surface ([¶ 0012]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the inner surface of the Thapliyal and Chanduszko combination be smooth and to have the outer surface be textured as in the Ledergerber reference to allow drug agents to be incorporated into the prosthesis for treating the target area (Lerdergerber; [¶ 0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Jung et al. reference (US 7769603) teaches a method of producing custom fitted prostheses; and the Ton et al. reference (US 2006/0111771) and the Davidson et al. reference (US 2015/0100113) teach prostheses that are held in a sleeve in a collapsed, twisted configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/27/2022